UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------X            COMPLAINT
MICHAEL BLOCKER,                                             JURY TRIAL DEMANDED
                                    Plaintiff,

        -against-

THE CITY OF NEW YORK,
NYPD POLICE COMMISSIONER JAMES P. O’NEIL,
POLICE OFFICER DANIEL TWOHIG,
POLICE OFFICER SHALIMAR SCRIBNER,
SERGEANT SAMUEL HUI,
DETECTIVE CHRISTOPHE GALVEZ,
SERGEANT BILAL ATES,
and UNIDENTIFIED POLICE OFFICERS.

                                    Defendants.
----------------------------------------------------X

        Plaintiff MICHAEL BLOCKER, by his attorney, Fred Lichtmacher of The Law Office of

Fred Lichtmacher P.C., complaining of the defendants herein, respectfully alleges as follows:


                                     JURISDICTION AND VENUE

        This action arises under federal law, more specifically pursuant to 42 U.S.C. §§ 1983 &

1988.

1.      Pursuant to 28 U.S.C. §1391(b)(2), venue is proper in the Eastern District of New York,

as events forming the basis of the Complaint occurred in this District and subject matter

jurisdiction is conferred pursuant to 28 U.S.C. §§ 1331 and 1343 (a) (3 & 4).

                                                  PARTIES

2.      At all times relevant plaintiff MICHAEL BLOCKER was a resident of the City and State

of New York in the County of Kings and he is an African-American male.

3.      Defendant, the City of New York (NYC) is a Municipal Corporation within New York
State.

4.       Pursuant to §431 of its Charter, NYC established and maintains the NYPD as a

constituent department or agency.

5.       NYPD POLICE COMMISSIONER JAMES P. O’NEIL, is sued herein in his official

capacity only, and the remaining defendants are all sued in their capacity as individuals.

6.       NYPD Commissioner O’Neil is the final decision maker for the NYPD and as a result,

his decisions and failures to take action, constitute NYPD policy, which in this matter is a de

facto policy.

7.       NYPD Commissioner O’Neil, and his predecessor Commissioners were acting as state

actors under color of law.

8.       At all times relevant, NYC employed the defendants POLICE OFFICERS DANIEL

TWOHIG, SHALIMAR SCRIBNER, SERGEANT SAMUEL HUI, DETECTIVE

CHRISTOPHE GALVEZ, SERGEANT BILAL ATES, and UNIDENTIFIED POLICE

OFFICERS and upon information all the named individual officers were working out of the 73rd

Precinct in Brooklyn New York and they are sued here in their capacity as individuals.

                                       Nature of the Claim

9.       Mr. Blocker was chased, hit by a police car, tazed, falsely arrested and denied medical

care for several hours, due solely to the fact that is an African American male walking down the

street in Brooklyn late at night.

                                    STATEMENT OF FACTS

10.      On November 1, 2019 at approximately 1:00 am Mr. Blocker was walking towards 230

Newport Street in Brooklyn to attend a party when he saw a car come to a screeching halt and the

people in the car yelled something at him, at which point, he ran.
11.     He later learned the people in the car were police officers.

12.     The police officers in the car did not at any time inform Mr Blocker they were cops.

13.     Having previously been a victim of violence, Mr. Blocker was terrified and ran down

Newport toward Thatford Avenue where he made a left turn and continued running.

14.     It was raining out and Mr. Blocker had a sweatshirt with a hood placed on his head.

15.     Shortly after Mr. Blocker turned onto Thatford Avenue, in an attempt to escape his unknown

pursuers as he was crossing the street he was struck by the unmarked police vehicle.

16.     After Mr. Blocker was struck by the car he was still able to continue to run a short distance.

17.     Mr. Blocker was then struck from behind by a taser causing him to fall and hit various parts

of his body on the ground and the curb causing him to be injured.

18.     Shortly after he was tazed and had fallen, officers were on top of Mr. Blocker, further

injuring the plaintiff, and handcuffing him.

19.     The handcuffs were applied too tightly and despite his repeated requests the defendants

refused to loosen the handcuffs which were causing Mr. Blocker additional injuries.

20.     Mr. Blocker was bleeding and in pain, but nevertheless he was not immediately brought to

hospital but instead he was taken in a police vehicle to the 73rd precinct.

21.     Mr. Blocker was bleeding and repeatedly requesting medical care, but the officers who had

not brought him directly to the hospital, in spite of Mr. Blocker being visibly in need of medical care,

delayed calling for an ambulance while Mr. Blocker suffered and was in pain.

22.     Finally, with Mr. Blocker visibly bleeding an ambulance was called to the precinct which

brought him to Brookdale Hospital.

23.     At Brookdale Hospital Mr. Blocker was still in handcuffs and in shackles.

24.     Mr. Blocker was given sutures to close the wound to his head and multiple xrays and an
EKG were performed.

25.     At Brookdale Hospital Mr. Blocker was noted to have incurred several injuries including

laceration of the right eyebrow requiring suturing; a chest wall contusion; a taser dart injury to his

lower back; left sided rib pain; head pain; neck pain; spine tenderness; an injury to his left hand; and

a wrist injury.

26.     After he was treated at Brookdale Mr. Blocker was brought back to the precinct where

several excuses for his arrest were given to him.

27.     Mr. Blocker was told there was a shooting on Watkins.

28.     He was told that he had been parked in a car in front of a school where they saw him toss a

gun which was fabricated.

29.     Officers at the precinct interrogated him about where guns were and told Mr. Blocker he

would be released if he could provide such information which he knew nothing about.

30.     Finally, in the early evening Mr. Blocker was released without charges being brought and

without being issued process or being brought to central booking.

31.     Mr. Blocker had driven to the area where he was assaulted with the taser in his fiance’s car.

32.     When the car was returned several items had been stolen out of the car, including money,

lottery tickets and new car mats among other items.

                     AS AND FOR A FIRST CAUSE OF ACTION
                           ON BEHALF OF PLAINTIFF
                   VIOLATION OF THE FOURTH AMENDMENT
             VIA THE USE OF EXCESSIVE AND UNREASONABLE FORCE

33.     Plaintiff repeats, reiterates and realleges each and every allegation contained in the prior

paragraphs with the same force and effect as is more fully and at length set forth herein.

34.     Mr. Blocker’s rights have been violated pursuant to the Fourth Amendment as made
applicable to the states via the Fourteenth amendment due to him being subjected to excessive and

unreasonable force.

35.    There was no reason to employ any force against Mr. Blocker much less the excessive and

unreasonable force employed.

36.    The police officers had no reason to strike Mr. Blocker with their vehicle which, upon

information and belief, they did intentionally to stop him despite they had no reasonable belief he

had committed a crime.

37.    The defendants’ actions caused plaintiff to sustain physical injuries, emotional harms, he lost

time at work, he received medical treatment and he was otherwise harmed.

38.    By reason of the aforesaid, the plaintiff has been damaged and he is entitled to compensatory

damages in a sum not less than $500,000.00 (FIVE HUNDRED THOUSAND) DOLLARS and

punitive damages in an amount to be determined at trial and plaintiff is entitled to an award of

attorneys’ fees and costs pursuant to 42 USC §1988.
                      AS AND FOR A SECOND CAUSE OF ACTION
                             ON BEHALF OF PLAINTIFF
                      VIOLATION OF THE FOURTH AMENDMENT
                                  FALSE ARREST


39.    Plaintiff repeats, reiterates and realleges each and every allegation contained in the prior

paragraphs with the same force and effect as is more fully and at length set forth herein.

40.    Mr. Blocker’s rights have been violated pursuant to the Fourth Amendment of the United

States Constitution made applicable to the states by virtue of the Fourteenth Amendment and

pursuant to 42 U.S.C. § 1983, due to his being falsely arrested by the defendants.

41.    The plaintiff was confined by defendants; defendants intended to confine the plaintiff;

plaintiff was conscious of his confinement; and the plaintiff did not consent to the confinement

which was not otherwise privileged.

42.    As a direct consequence of defendants’ actions, the plaintiff was deprived of rights,

privileges and immunities pursuant to the Fourth and Fourteenth Amendments of the United States

Constitution and more particularly, his right to be free from arrest without probable cause.

43.    Among other invasions of his privacy, offenses to his dignity and violations of his rights, Mr.

Blocker was subjected to being handcuffed, searched, confined, insulted, humiliated, emotionally

harmed, embarrassed and defamed by being placed in handcuffs he missed time at work, and he was

otherwise harmed.

44.    By reason of the aforesaid, the plaintiff has been damaged and he is entitled to compensatory

damages in a sum not less than $300,000.00 (THREE HUNDRED THOUSAND) DOLLARS and

punitive damages in an amount to be determined at trial and plaintiff is entitled to an award of

attorneys’ fees and costs pursuant to 42 USC §1988.

                        AS AND FOR A THIRD CAUSE OF ACTION
                          ON BEHALF OF PLAINTIFF
                   VIOLATION OF THE FOURTH AMENDMENT
           VIA THE APPLICATION OF EXCESSIVELY TIGHT HANDCUFFS

45.    Plaintiff repeats, reiterates and realleges each and every allegation contained in the prior

paragraphs with the same force and effect as is more fully and at length set forth herein.

46.    Mr. Blocker’s rights have been violated pursuant to the Fourth Amendment as made

applicable to the states via the Fourteenth amendment due to him being subjected to excessively and

unreasonably tightened handcuffs.

47.    There was no reason to handcuff Mr. Blocker at all and he was nevertheless handcuffed

excessively tightly.

48.    The defendants were on notice that Mr. Blocker’s handcuffs were hurting him as they

repeatedly informed him as well as due to the visible wrist injuries he sustained yet they refused to

loosen the handcuffs.

49.    The defendants’ actions caused plaintiff to sustain physical injuries, emotional harms, he lost

time at work, he received medical treatment and he was otherwise harmed.

50.    By reason of the aforesaid, the plaintiff has been damaged and he is entitled to compensatory

damages in a sum not less than $500,000.00 (FIVE HUNDRED THOUSAND) DOLLARS and

punitive damages in an amount to be determined at trial and plaintiff is entitled to an award of

attorneys’ fees and costs pursuant to 42 USC §1988.

                      AS AND FOR A FOURTH CAUSE OF ACTION
                             ON BEHALF OF PLAINTIFF
                     VIOLATION OF THE FOURTH AMENDMENT
                   VIA THE DEFENDANTS’ FAILURE TO INTERVENE

51.    Plaintiff repeats, reiterates and realleges each and every allegation contained in the prior

paragraphs with the same force and effect as is more fully and at length set forth herein.
52.    Mr. Blocker’s rights have been violated pursuant to the Fourth Amendment as made

applicable to the states via the Fourteenth amendment due to him being subjected to excessive force,

excessively and unreasonably tightened handcuffs and the denial of timely medical care due in part

to the defendants’ failure in their constitutional duty to intervene to prevent ongoing constitutional

violations committed in their presence.

53.    Defendants were aware of the violations of plaintiff’s rights happening in their presence, they

had a realistic opportunity to intervene to prevent the violaitons of plaintiff’s rights from continuing

and they declined to do so.

54.    The defendants’ actions and inactions caused plaintiff to sustain physical injuries, emotional

arms, he lost time at work, he received medical treatment and he was otherwise harmed.

55.    By reason of the aforesaid, the plaintiff has been damaged and he is entitled to compensatory

damages in a sum not less than $500,000.00 (FIVE HUNDRED THOUSAND) DOLLARS and

punitive damages in an amount to be determined at trial and plaintiff is entitled to an award of

attorneys’ fees and costs pursuant to 42 USC §1988.

                   AS AND FOR A FIFTH CAUSE OF ACTION
                         ON BEHALF OF PLAINTIFF
        VIOLATION OF THE FOURTH AND FOURTEENTH AMENDMENTS
          VIA THE DEFENDANTS’ DENIAL OF TIMELY MEDICAL CARE

56.    Plaintiff repeats, reiterates and realleges each and every allegation contained in the prior

paragraphs with the same force and effect as is more fully and at length set forth herein.

57.    Mr. Blocker’s rights have been violated pursuant to the Fourth Amendment and Fourteenth

amendments via the defendants’ denying Mr. Blocker prompt, necessary, medical care.

58.    Defendants were aware that Mr. Blocker had a head injury and was visibly bleeding and in

pain
59.    The defendants’ actions and inactions caused plaintiff to suffer needlessly physically and

emotionally.

60.    By reason of the aforesaid, the plaintiff has been damaged and he is entitled to compensatory

damages in a sum not less than $100,000.00 (ONE HUNDRED THOUSAND) DOLLARS and

punitive damages in an amount to be determined at trial and plaintiff is entitled to an award of

attorneys’ fees and costs pursuant to 42 U.S.C. §1988.

                       AS AND FOR A SIXTH CAUSE OF ACTION
                             ON BEHALF OF PLAINTIFF
                      VIOLATION OF THE FOURTH AMENDMENT
                            VIA THE CITY OF NEW YORK
                                i.e., MONELL CLAIM

61.    Plaintiff repeats, reiterates and realleges each and every allegation contained in the prior

paragraphs with the same force and effect as is more fully and at length set forth herein.

62.    NYC is liable to the plaintiff for having caused the violations of plaintiff’s rights protected

by the Fourth Amendment to the United States Constitution, more specifically his right to be free

from the use of excessive and unreasonable force and to not be arrested without probable cause to

believe he had committed a crime.

63.    As a de facto policy, NYC tolerates members of the NYPD committing acts violating the

Fourth Amendment, particularly against members of the African-American community.

64.    NYC operates and controls a police department with numerous members, insensitive and

hostile to the African-American community.

65.    NYC operates and controls a police department with numerous members, insensitive to the

rights of all citizens they are supposed to serve.

66.    Recently African-American officers have spoken our regarding the disparate treatment the

rank and file of the NYPD is instructed by their supervisors to subject African-Americans to.
67.      Members of the NYPD are infrequently disciplined regarding the use of excessive force.

68.      Members of the NYPD are infrequently disciplined regarding false arrests.

69.      Members of the NYPD are infrequently disciplined regarding denial of medical care.

70.      Members of the NYPD are not sufficiently trained and retrained when necessary

in the necessity to afford African-Americans the same Fourth Amendment rights as are other people

they encounter.

71.      It has been the ongoing de facto policy of the NYPD to not penalize, discipline, retrain or

terminate members of the SPD who engage in the use of excessive force.

72.      Due to the de facto policy of the NYPD and nyc’s tolerance thereof, and due to the deliberate

indifference of the NYPD to its officers’ bad acts plaintiff suffered the harms outlined herein.

73.      By reason of the aforesaid, the plaintiffs has been damaged and he is entitled to

compensatory damages in a sum of not less than $500,000.00 (FIVE HUNDRED THOUSAND)

DOLLARS and plaintiff is entitled to an award of attorneys’ fees and costs pursuant to 42 U.S.C.

§1988.




         WHEREFORE, plaintiff respectfully request that judgment be entered as follows:

                (A)     Declaratory relief finding that plaintiff Michael Blocker’s rights under

                        the United States Constitution were violated;

                (B)     Compensatory damages to be determined at trial in a sum not less

                        than $500,000.00 (FIVE HUNDRED THOUSAND) DOLLARS

                (C)     By reason of the wanton, willful and malicious character of the conduct

                        complained of herein, punitive damages against the individual defendants in
                   an amount to be determined at trial;

            (D)    An award to plaintiff of the costs and disbursements herein;

            (E)    An award of attorneys’ fees under 42 U.S.C. §1988; and

            (F)    Such other and further relief as this Court may deem just and proper.



Dated: New York, New York
       December 11, 2019

                                                                 /s/
                                                 FRED LICHTMACHER
                                                 The Law Office of Fred Lichtmacher P.C.
                                                 Attorney for Plaintiff
                                                 116 West 23rd Street, Suite 500
                                                 New York, New York 10011
                                                 Tel. No. (212) 922-9066

To:   The City of New York
      New York City Corporation Counsel
      100 Church Street
      New York, NY 10007


      NYPD POLICE COMMISSIONER JAMES P. O’NEIL
      1 Police Plaza
      New York, New York 10007

      POLICE OFFICER DANIEL TWOHIG,
      POLICE OFFICER SHALIMAR SCRIBNER,
      SERGEANT SAMUEL HUI,
      DETECTIVE CHRISTOPHE GALVEZ,
      SERGEANT BILAL ATES,
      73rd Precinct
      1470 E New York Ave
      Brooklyn, NY 11212
